DETAILED ACTION
Response to Amendment
The amendment filed 08/26/2022 has been entered.
Claims 9-14 is new.
Claims 1-3 and 6-7 are amended.
Claims 1-14 are pending.
Double Patenting
Claims 1-14 of this application is patentably indistinct from claims 1-16 of Application No. 17/167071. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/167071 “Augenstein” in view of Konetzke “IEEE International Ultrasonics Symposium”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Augenstein teaches a housing; at least three ultrasonic transducers; and a control unit designed to control each ultrasonic transducer individually, [Claim 1]
wherein the housing has a communication interface, [Claim 8 which depends on and contains all the limitations of claim 1]
wherein each ultrasonic transducer has a transducer housing, a piezoelectric body arranged in the transducer housing anda sound decoupling layer disposed at an open end of the transducer housing for decoupling into a gaseous medium and is disposed at a fixed position in the housing, [Claim 1 with use of ‘arranged instead of ‘disposed]
wherein each ultrasonic transducer is designed to emit and/or to receive a sound wave at a consistent working frequency, wherein the working frequency of the sound waves being in a range from 20 kHz to 400 kHz, [Claim 1]
wherein in each case, two ultrasonic transducers directly adjacent to each other, in the housing have a distance of no more than 10 cm from a center of the sound decoupling layer of one of the two ultrasonic transducers to a center of the sound decoupling layer, of the other one of the two ultrasonic transducers [Claim 1 with use of ‘middle’ instead of ‘center’]
wherein the 1 D ultrasonic transducer unit has one sound channel for each ultrasonic transducer, wherein each sound channel has an input opening and an output opening, wherein exactly one of the input openings is associated with each sound decoupling layer, [Claim 1 with use of synonyms such as ‘per’ instead of ‘for each’ or ‘assigned’ instead of ‘associated’ ]
wherein the output openings are arranged along a straight line, wherein the output openings each are arranged in a first wall of the housing or the sound channels penetrate the wall of the housing, [Claim 1 has it on a wall of a housing]
wherein a distance from a center of one output opening to a center of a directly adjacent output opening corresponds to no more than a wavelength of the working frequency in the gaseous medium, [Claim 1 with use of ‘middle’ instead of ‘center’ ]
wherein a distance between two directly adjacent output openings is in each case smaller than a distance of the ultrasonic transducers associated with the corresponding input openings, wherein a quotient of a surface area of the output opening to a surface area of the input opening has a value between 0.30 and 1.2, wherein each sound channel has at least a length corresponding to the diameter of the input opening, [claim 1]
wherein the housing has a securing device for securing to a another device,[Claim 1 has it capable of securing on a vehicle]
..... wherein the housing has a movable cover device designed to close the output openings of all sound channels, and wherein the output openings of all sound channels lie in a curved surface.[Claim 1]
Although claims 1 and 8 of Augenstein do not explicitly state wherein the control unit is at least partially disposed in the housing, [Though Claim 6 of Augenstein has the control unit at least partially disposed in the housing]
Konetzke teaches wherein the control unit is at least partially disposed in the housing [Fig 1, Sec A-Fabrication]
It would have been obvious to a person of ordinary skill to modify the ultrasonic transducer in Augenstein with the control unit being at least partially disposed in Konetzke in order to make a compact system. 
Similarly claims 2-16 are obvious to a person of ordinary skill in the art based on claims 2-7 of the transducer in Augenstein and in view of the teachings of Konetzke as listed below in the Claim rejections under 35 USC § 103  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10, and 11 the terms “corresponding electromagnetic shielding” does not make clear the metes and bounds of the claimed invention. It can mean any arbitrarily chosen value. It can mean any material that has some electromagnetic shielding properties. Additionally, all materials have some electromagnetic shielding, so it can mean materials selected based on a chosen value or it can mean any value that the material has to be a corresponding electromagnetic shielding.
Regarding claims 13 the terms “common electromagnetic shielding” does not make clear the metes and bounds of the claimed invention. It can mean any arbitrarily chosen value. It can mean any material that has some electromagnetic shielding properties. It can mean that the transducers have a shared housing. Additionally, all materials have some electromagnetic shielding, so it can mean materials selected based on a chosen value or it can mean any value that the material has to be a common electromagnetic shielding.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Konetzke "IEEE International Ultrasonics Symposium" (2015) in view of Chen (US 4803670A) and Walker (US 20150011884 A1) and as evidenced by Murata "Ultrasonic Sensor Application Manual" (2009).
Regarding claim 1, Konetzke [Fig 2C; Abstract; Section IV-Conclusion] teaches a housing[Fig 1]; at least three ultrasonic transducers[Sec A-Fabrication and Sec B-Measurements];
and a control unit designed to control each ultrasonic transducer individually[Sec A- Fabrication and Sec B-Measurements], wherein the housing has a communication interface[Fig 1, 3, Sec A-Fabrication], wherein each ultrasonic transducer has a transducer housing, a piezoelectric body arranged in the transducer housing[Fig 1 and 2A and Sec A-Fabrication], and a sound decoupling layer [Horn in Fig 2 of Murata] disposed at an open end of the transducer housing for decoupling in a gaseous medium, and is disposed at a fixed position in the housing, [Sec A- Fabrication teaches the use of MA40S4S type transducers which are open structure type ultrasonic sensors with a metal sound decoupling layer as evidenced by the reference in Murata-Fig 2 below which shows a horn which transmits the waves into the gaseous medium; Page 6 teaches the open structure 


    PNG
    media_image1.png
    219
    497
    media_image1.png
    Greyscale

wherein each ultrasonic transducer is designed to emit and/or to receive a sound wave with a consistent working frequency, wherein the working frequency of the sound waves being in a range from 20 kHz to 400 kHz[Sec I-Introduction and Sec A-Fabrication],
wherein in each case, two ultrasonic transducers directly adjacent to one other in the housing are spaced apart by a distance of at most 10 cm  from a center of the sound decoupling layer of one of the two ultrasonic transducers to a center of the sound decoupling layer of the other one of the two ultrasonic transducers, [Fig 1 and sec A- Fabrication],
wherein the 1 D ultrasonic transducer unit has one sound channel per ultrasonic transducer[Fig 1, 2C and 3 and Sec A-Fabrication],
wherein each sound channel has an input opening [actual radiation aperture]and an output opening[new acoustic aperture fig 3], wherein exactly one of the input openings is associated with each sound decoupling layer, wherein the output openings are arranged along a straight line[Fig 1, 2C and 3 and Sec A-Fabrication showing the inlet which is the Actual radiating aperture and the outlet which is the New acoustic aperture at each end of the tapered waveguide ],
wherein the output openings are arranged in a wall of the housing or the sound channels penetrate the wall of the housing [Fig 1, 2C],
wherein a distance from a center of one output opening to a center of a directly adjacent output opening corresponds at most to a wavelength of the working frequency in the gaseous medium[Fig 1, 2C, 3 and Sec A-Fabrication 4.3 mm see vertical direction which correspond to half wavelength and 6 mm in other direction smaller then full wavelength],
wherein a distance between two directly adjacent output openings is in each case smaller than a distance between ultrasonic transducers associated with the corresponding imput openings[Fig 1, 2C and 3 and Sec A-Fabrication],
wherein a quotient of a surface area of the output opening[6*4.3=25.8] to a surface area of the input opening[pi*R‘2= 76.98] has a value between 0.30 and 1.2[ratio is = 0,3351; Fig 1, and 3 and Sec A-Fabrication], wherein each sound channel has at least a length corresponding to a diameter of the input opening[Sound channel has length of 60mm which is more than the 9.9 mm diameter of inlet opening] [Fig 1, 3 and Sec A-Fabrication has outlet of 4.3mm x 6mm which is 25.8mm2 in Fig 1, with inlet of diameter 9.9mm which is an area of 76.98mm2 resulting in a ratio of 0.3351. Moreover finding an optimum range of area ratios involves only routine skill in the art. In re Aller, 105 USPQ 233.].....
wherein the control unit is at least partially disposed in the housing[Fig 1, Sec A- Fabrication]
Konetzke implies but does not explicitly teach wherein the housing has a securing device for securing to another device[It would be obvious to use such a device since Konetzke (Introduction) teaches use of it in range finding, gas flow meters, ultrasonic communications, acoustic imaging, etc; Additional details and clarification regarding the argument is below in the response to arguments section],
Konetzke does not explicitly teach that the housing has a movable cover device configured to close the output openings of all sound channels when the 1D ultrasonic transducer is not in use, and wherein the output openings of all sound channels lie in a curved surface.
Chen teaches wherein the housing includes a movable cover device configured to close the outlet openings of all sound channels[#15 in Fig 1 and 3 is a movable cover that closes the channels] when the 1D ultrasonic transducer is not in use [Abstract; Col 1; Lines 30-60 have it closing when not in use. Fig 1 and has shows that the channels are on a flat plane] …
Walker teaches the output openings of all sound channels are situated in a curved surface[Fig 8A; 0050].
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic transducer in Konetzke with the movable cover and curved senor in Chen and the curved surface of Walker in order to protect the sensor and achieve a required shape. It would also have been an obvious matter of design choice to modify the shape to be curved, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Additionally, it would be obvious to use such a sensor on a device since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore discovering the optimum or workable ranges of area ratios involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Konetzke, as modified, teaches wherein the ratio of the surface area of the output opening to the surface area of the input opening has a value between 0.5 and 1.2 or between 0.9 and 1.1.[Fig 3, Sec A-Fabrication]
Moreover it would have been obvious to one of ordinary skill in the art to change the ratio of outlet opening to inlet opening of the acoustic channels in Konetzke, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Konetzke, as modified, teaches wherein each sound channel has the length from the sound decoupling layer of each ultrasonic transducer to the output opening of the associated sound channel, and the length is an integral multiple of one eighth of the wavelength of the working frequency or an integral multiple of half the wavelength of the working frequency.[Fig 3, Sec A-Fabrication- Having a half wavelength is an integral multiple of half the wavelength and the number 1 which is an integer. The abstract teaches less than half a wavelength which would include one eighth]
Moreover it would have been obvious to one of ordinary skill in the art to change the length of the acoustic channels in Konetzke, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Konetzke, as modified, teaches wherein each sound channel consists of a metal or a plastic or comprises a metal or a plastic.[Sec A-Fabrication teaches use of aluminium]
Regarding claim 5, Konetzke, Konetzke, as modified, teaches wherein each ultrasonic transducer has a sound uncoupling layer between the decoupling layer and the transducer housing. [Sec A- Fabrication teaches the use of MA40S4S type transducers which are open structure type ultrasonic sensors with a horn which is the decoupling layer with a layer of air above it as evidenced by the reference in Murata-Fig 2 below;]

    PNG
    media_image2.png
    388
    498
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have a sound uncoupling layer between the decoupling layer and the transducer housing based on the use of MA40S4S transducers in Konetzke, which show the claimed structure in the manual in Murata.
Regarding claim 6, Konetzke, as modified, teaches that wherein the control unit is disposed completely in the housing [Fig 1, Sec A-Fabrication].
Regarding claim 8, Konetzke, does not explicitly teach wherein the communication interface is designed for wireless data transmission.
Walker teaches wherein the communication interface is designed for wireless data transmission[0028, 0043]
It would have been obvious to one of ordinary skill in the art to have modified the transducer in Konetzke with wireless data transmission in Walker as it would enable wireless communication and save on wiring.
Regarding claim 9, Konetzke, does not explicitly teach an adjuster configured to open and close the sound channels or to move the cover device.
Chen teaches an adjuster configured to open and close the sound channels or to move the cover device.[ #15 in Fig 1 and 3 is a movable cover that closes the channels; Abstract; Col 1, Lines 30-60 has the cover device being moved]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic transducer in Konetzke with the back up sensor cover in Chen in close the channels when not in use and to protect the sensors. Additionally, it would be obvious to use such a cover as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10, Konetzke, teaches wherein each ultrasonic transducer has a corresponding electromagnetic shielding [Each transducer whether made of plastic or metal means it has a naturally occurring electromagnetic shielding that has a corresponding value].
Regarding claim 11, Konetzke, teaches wherein each ultrasonic transducer has the corresponding electromagnetic shielding that is formed entirely or at least partially by the housing.[Sec A Fabrication has the housing made with the transducers next to each other as shown in Fig 2A-C meaning formed by the housing] 
Regarding claim 12, Konetzke, teaches wherein the transducer housing comprises a metal cup, [Fig 2A-C has circular transducers and tubes and Sec A-Fabrication has the it made of metal meaning and in the shape of tubes meaning it is cup shaped. See also Murata fig below]

    PNG
    media_image3.png
    361
    448
    media_image3.png
    Greyscale

Additionally, it would also have been an obvious matter of design choice to modify the shape of the housing to be shaped like a cup, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 13, Konetzke, teaches wherein at least three ultrasonic transducers have a common electromagnetic shielding.[Sec A Fabrication has the housing made with the transducers next to each other as shown in Fig 2A-C meaning they have a shared housing; Each transducer whether made of plastic or metal means it has a naturally occurring common electromagnetic shielding] 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Konetzke "IEEE International Ultrasonics Symposium" (2015) in view of Chen (US 4803670A) and Walker (US 20150011884 A1) and as evidenced by Murata "Ultrasonic Sensor Application Manual" (2009) as applied to claim 1 above, and further in view of IP Rating chart (2017).
Regarding claim 7, Konetzke does not explicitly teach wherein the housing of the 1 D ultrasonic transducer unit is designed at least according to an IP 40 protection class.[However a movable lid as taught by would protect the sensor from water, dust and mud which would be larger than 1 millimeter. Abstract; Col 1; Lines 30-60 have protecting from dust, mud and water. Walker at 0046 teaches the cover #31 protects the device from damage or dirt from the environment]
IP Rating chart teaches the use of IP 40 as a rating to indicate protection from tools and small wires greater than 1 millimeter.
It would have been an obvious matter of design choice to use IP-40 protection, since applicant has not disclosed that the specified protection solves any stated problem or is for any particular purpose and additionally it would be useful to protect the transducer from items larger than 1mm, which would be a useful level of protection to protect the sensor from small objects. Moreover any cover capable covering the senor which stops objects larger than 1mm would read on the claim.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Konetzke "IEEE International Ultrasonics Symposium" (2015) in view of Chen (US 4803670A) and Walker (US 20150011884 A1) and as evidenced by Murata "Ultrasonic Sensor Application Manual" (2009). as applied to claim1 above, and further in view of Cinanni (EP 2922050 A1).
Regarding claim 14, Konetzke teaches wherein the output openings of the sound channels are arranged along a first direction, [Fig 1 has channels in a line]
each of the inlet openings has a first width along the first direction and a first height along a second direction perpendicular to the first direction[Fig 3, Sec A fabrication has inlet openings that are 10mm in diameter meaning height and width],
each of the outlet openings has a second width along the first direction and a second height along the second direction, [Fig 1, Sec A fabrication has outlet openings that 4.3 x 6mm rectangles]
the second width is smaller than the first width, [either 4.3 or 6 is less than 10]
Konetzke does not explicitly teach that the second height is greater than the first height.
Cinanni teaches that the second height is greater than the first height.[Abstract, Fig 1 has input orifice 3 being smaller in a dimension than output orifice 4 meaning the second height is greater than the first]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic transducer in Konetzke with the wider orifice in Cinanni to have a greater height at the output than the input. It would also have been an obvious matter of design choice to modify the dimensions of the output to be greater than the input. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore discovering the optimum or workable ranges of area ratios involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Response to Arguments
In response to applicants argument that the openings of all sound channels lie in a curved surface Walker at [Fig 8A; 0050] in the rejection of claim 1 of the present rejection as well as the previous Non-Final Rejection on 05/10/2022. Moreover it would also have been an obvious matter of design choice to modify the shape to be curved, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Applicant's argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references 
Applicant's remaining arguments regarding the movable cover when the sensor is not in use have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645